142 N.J. Super. 492 (1976)
362 A.2d 51
DONNA VEDUTIS, AN INFANT BY HER GUARDIAN AD LITEM, ROBERT VEDUTIS AND ROBERT VEDUTIS, INDIVIDUALLY, PLAINTIFFS-RESPONDENTS,
v.
SOUTH PLAINFIELD BOARD OF EDUCATION, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted June 7, 1976.
Decided June 15, 1976.
*493 Before Judges KOLE, ARD and E. GAULKIN.
Mr. Robert F. Colquhoun, attorney for the appellant.
Messrs. Mulligan & Altman, attorneys for the respondents.
PER CURIAM.
The judgment of the Law Division is affirmed substantially for the reasons set forth in the opinion of Judge Demos, which was approved in Rost v. Fair Lawn Bd. of Ed., 137 N.J. Super. 76 (App. Div. 1975).
In view of our disposition of the matter, we need not consider the issue of informal or substantial compliance which was also raised on this appeal.
Affirmed.